DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “designing a mask” and then recites a mask pattern is formed on the mask that is being designed and is not clear if a tangible mask other than the mask that is being designed is formed or not.  It is not clear if “the mask pattern” formed on the mask (being designed) is a tangible mask or not, or if “the mask pattern” refers to part of the design layout that form the mask that is being designed.  The instant claims recite the terms “a mask side face pattern structure”, “the mask side face pattern structure” and is not clear if the claimed structure is part of a tangible mask or a design and render the claims indefinite .  The recitation in claim 1 that the “mask side face pattern structure” defines the sidewall morphology of the lithography pattern is not clear because the claim does not make clear if a tangible mask is actually formed or is the recitation of the mask pattern and its structures part of the design process or not.  Designing a mask does not suggest to a skilled artisan an actual photomask or reticle or lithography mask that is tangible.  The claims, as recited, do not recite any processes that may have been performed in order to form a tangible lithographic mask or reticle that can be part of the exposure process.  
	Claims 1, and 15 recite “post-baking the photoresist”.  It is not clear if the post-baking of the photoresist refers to the baking of the photoresist after it has been coated onto the substrate and prior to exposure or after it has been subjected to exposure and prior to developing or if the post-baking refers to baking of the photoresist pattern i.e., after developing the photoresist to form a photoresist pattern.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-4, 8-9, and 13-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2003/0022070 (hereinafter referred to as Lee) in view of U. S. Patent Application Publication No. 2018/0031975 (hereinafter referred to as Sung).
Lee, in the abstract, and in [0063], and in figures 20C through 20e, discloses a lithography process that defines the sidewall structure of the lithography pattern formed that includes fabricating a mask (includes designing and then making the mask using the planned design-based on data stored on computer) ([0030], wherein the mask includes surface relief pattern (mask pattern, figure 7d) that has a sidewall morphology (part of the surface profile of the surface relief pattern) such that the varying thickness of the mask pattern provides varying transmission in that the sidewall surface that has a higher thickness of the masking material (pattern) transmits a lesser exposure intensity, and the portion of the mask pattern that is thinner transmits a higher exposure intensity ([0040], and [0049]) i.e., the surface relief pattern on the mask has a direct correlation to the exposure dosage profile ([0052]).  Lee, in [0042], discloses that the mask with the surface relief pattern (attenuating mask, figure 7d) is used to expose a photosensitive resist layer coated substrate, which is then developed after exposure through the mask (attenuating mask, varying transmission mask) to form the same pattern (the claimed lithography pattern) that has the same sidewall morphology (see figure 15b, and figure 13b) and the pattern can be a line pattern (wherein resist portions are not removed, reference 356 of figure 13b, and resist pattern portions of figure 15b) and a gap pattern (where developed areas of the resist are completely removed, voids, see [0046]).  Lee discloses the developed pattern (the line pattern and/or gap pattern), as illustrated in figures 13b, and 15b, that has sidewalls with an inclination angle that is less than 90 degree, and the length of gap and line patterns are in the claimed Y direction, and width of the line and gap patterns in the claimed X direction and the exposure intensity is larger at the portion of the sidewall with inclination less than 90 degree (side face of the mask pattern, inner side face of the mask pattern) (claims 1-4, 8-9).  Lee, in [0040], discloses that the substrate upon which a radiation sensitive layer is coated can be dielectric material and/or alternating layer of metallic coatings with the dielectric material and is the same claimed semiconductor substrate (claim 13). 
The difference between the claims and Lee is that Lee does not disclose post baking the photoresist and post baking at the claimed temperature (claim 15).  Lee does not disclose the claimed spin coating a bottom antireflection layer prior to coating the substrate with the photoresist (claim 14). 
	Sung, in [0057] and [0058], discloses coating the underlying substrate with a bottom antireflective coating prior to coating the photoresist layer.  Sung in [0067], discloses that the resist pattern (after developing the exposed resist) can be subjected to heat treatment to a temperature greater than 100°C for less than 120 seconds.
	Therefore, it would be obvious to a skilled artisan to modify Lee by employing the process of heating the developed resist as taught by Sung because Sung, in [0067], discloses that the heating the developed resist enables the removal of solvent from the resist pattern, and in [0071], discloses that the such bake processes after development/rinsing provides improved pattern roughness.  It would be obvious to a skilled artisan to modify Lee by using a BARC that underlies the overlying photoresist as taught by Sung because Lee already teaches multiple layers coated on the substrate prior to coating the photoresist layer and Sung, in [0058], discloses that the using a bottom antireflective coating improves depth-of focus, exposure latitude and CD control. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 3, 2022.